Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 10 is rejected as indefinite because it depends on it-self. For examination, claim 10 is dependent on independent claim 1. Clarification is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of abstract ideas: mental processes and mathematical concepts, without significantly more. 
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 
Under Step (1): claims 1 and 2 are each directed to an apparatus for calculating biological clock time, and claim 13 is directed to a process for calculating biological clock time, and thus, the claims fall under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 1 recites:
A system for reconstructing bioelectronic lead placement, comprising: 
a processor configured to: 	
receive EP signals from a plurality of electrodes, the plurality of electrodes having been positioned on a patient's body for collection of the EP signals; 
determine relationships between the EP signals from one or more pairs of the plurality of electrodes over one or more sampling time periods; and 
reconstruct a geometry of the plurality of electrodes based on the relationships between the EP signals.

Claim 1, above, recites three steps: receive EP signals, determine relationship and then reconstruct a geometry based on the relationship. These steps, can be wholly performed by a person via mental processes and manual steps using pen and paper. The claim calls for a processor, however, when the claims, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind. Likewise, performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping or the certain methods of organizing human activity grouping. 
Thus claim 1 falls under the abstract idea bucket of mental processes. Claims 12 and 23, which recite similar limitations are also directed to mental processes under the same rationale. 
As for dependent claims 2-11, 13-22 and 24-33, which include additional steps of the determining relationship step are similarly directed to mental processes. Furthermore, some of these additional steps may include mathematical relationships/equations, e.g. correlation coefficients, weighted graph, optimization, classification. 
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
The judicial exception is not integrated into a practical application because claims 1, 12 and 23, do not disclose using the reconstructing a geometry step, for an evaluation or treatment of particular a disease or medical condition under MPEP 2106.05(e). In fact, none of the independent claims positively recite outputting the calculated results in a human perceivable manner. Dependent claims 9-10, 20-21 and 31-32 notes using the reconstructing step results to correct misplaced electrode, but this does not fall under either evaluation or treatment.
The judicial exception is not integrated into a practical application because claims 1, 12 and 23 do not provide improvements to the functioning of a computer or to any the technical field under MPEP 2106.05(a).  
Under Step 2b: The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitation of using generic electrode, and generic computer/processor are well-understood, routine and conventional activities.
Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim Interpretation
Regarding the claim phrase: “reconstruct(ing) a geometry”, this limitation is not explicitly defined in the Application, and is interpreted by the Examiner as: mapping the plurality of electrodes based on the relationships between EP signals.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayan et al. US 2004/0059237 A1 (hereinafter “Narayan”).
Regarding claim 1, Narayan discloses a system (Abstract and Figs. 1A-1B) for reconstructing bioelectronic lead placement, comprising: 
a processor (Fig: 1A:70; Fig.1B: 190) configured to: 
receive EP signals from a plurality of electrodes ([0075-0076, 0079-0080] standard body surface electrodes, and inside the heart/intracardiac/catheter electrodes, both acquiring SECG and IECG signals), the plurality of electrodes having been positioned on a patient's body for collection of the EP signals ([0075-0076, 0079-0080] electrodes placed on body surface and inside the heart, and as shown in Figs. 1A-1B); 
determine relationships between the EP signals from one or more pairs of the plurality of electrodes over one or more sampling time periods ([0099-0115, 0141] temporal and spatial correlations for pairs of ECG leads defining each spatial plane, sampling periods can be 4 seconds, 8-10 seconds or any other duration; also see Fig. 6); and 
reconstruct a geometry of the plurality of electrodes based on the relationships between the EP signals (Figs. 8A-8F shows temporal-spatial correlation loops, each correlating to a particular heart condition; see [0113-0115]).  

Regarding claims 2 and 3, Narayan discloses the system of claim 1, wherein the plurality of electrodes includes surface electrodes configured to collect surface electrocardiogram (SECG) signals, and wherein the plurality of electrodes include intracardiac electrodes configured to collect intracardiac electrocardiogram (IECG) signals.  ([0075-0076] SECG and IECG) 
Regarding claim 4, Narayan discloses the system of claim 1, wherein the processor is further configured to determine biological signaling time latencies between the EP signals from the one or more pairs of the plurality of electrodes. ([0109, 0112-0113] )
Regarding claim 5, Narayan discloses the system of claim 1, wherein the processor is further configured to determine Pearson correlation coefficients between the EP signals from the one or more pairs of the plurality of electrodes. ([0104: last 2 sentences] Pearson function; also see Figs. 8A-8E: Pearson’s correlation coefficient (r ) plots)
Regarding claim 6, Narayan discloses the system of claim 1, wherein the processor is further configured to fit the relationships to a weighted graph in which the plurality of electrode are nodes and the relationships are edges. ([0112-0113] time series plots, i.e. mapping of correlation values against time using coefficients)
Regarding claim 7, Narayan discloses the system of claim 6, wherein the processor is further configured to apply a Fruchterman- Reingold optimization method to fit the weighted graph in a two or three dimensional embedded space. ([0112: last sentence] “The preferred embodiment computes Pearson correlation, although Fischer or other coefficients can be used.”)
Regarding claim 8, Narayan discloses the system of claim 1, wherein the processor is further configured to determine a classification of a patient condition based on the reconstructed geometry of the plurality of electrodes. (Fig.4: 612, 614, 616; also see Figs. 8A-8F each associated with a type of cardiac condition, [0137, 0225])
Regarding claim 9, Narayan discloses the system of claim 1, wherein the processor is further configured to determine a misplacement of one or more electrodes of the plurality of electrodes based on the reconstructed geometry of the plurality of electrodes. ([0095] move the catheter (electrode) based on the correlation; also see [0218, 0241, 0244])
Regarding claim 10, Narayan discloses the system of claim [1], wherein the processor is further configured to correct a misplacement of at least one of two electrodes of the plurality of electrodes to fix a vector orientation between the two electrodes.  ([0095] move the catheter (electrode) based on the correlation; also see [0218, 0241, 0244])
Regarding claim 11, Narayan discloses the system of claim 10, wherein the processor is further configured to recommend a change in placement of one or more electrodes in the plurality of electrodes. ([0095] move the catheter (electrode) based on the correlation; also see [0218, 0241, 0244])
Claims 12-22 are rejected by Narayan under the same rationale as discussed to claims 1-11 above, respectively. Narayan discloses a computer-based method, as shown in Fig.4.
Claims 23-33 are rejected by Narayan under the same rationale as discussed to claims 1-11 above, respectively. Narayan discloses a computer readable medium, see [0083].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Harley et al. US 9002442, see col.12, ll.11-23 correlation of intracardiac and surface ECG
Khair US 2020/0000355 A1 see [0225] relationship between body surface ECG and intra-cardiac EGM

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            
	September 30, 2022